Title: From John Adams to Elkanah Watson, 29 December 1822
From: Adams, John
To: Watson, Elkanah



Dear Sir
Montizillo 29 Dec 1822

I have received your favour of the 17 Dec You may do what you please with my letter of 20 Dec The Mr. Troop you mention is the gentleman I presume whose eloquent speeches I read in the vol of transactions of the convention for reforming the constitution. It would give me pleasure to peruse all your publications and to correspond with you on the subject of them but I can read nothing and scarcely write the name of your friend

J. A.